Appellant attaches to his motion for rehearing a certified copy of each of his special charges, that we may see that he did except to the refusal of the court to give same. It is to be regretted that when said charges were presented to the trial court and refused, he was not asked to certify or authenticate the fact that his refusal to give said charges was excepted to in each instance. It has been the uniform holding of this court that a notation of such exception, signed only by the attorney for the accused, will not be accepted by this court as a certificate that such exception was in fact taken. That the refusal of the special charge, and also that such refusal was accepted to, — must be certified to by the trial judge, or approved over his signature upon such requested charge, or by separate bill of exceptions duly approved. Craven v. State, 93 Tex. Crim. 329; Brooks v. State, 93 Tex.Crim. Rep.; Linder v. State, 94 Tex.Crim. Rep.; Churchwell v. State, 95 Tex. Crim. 46; Cunningham v. State, 97 Tex.Crim. Rep.; Graves v. State, 109 Tex.Crim. Rep.; Solomon v. State,110 Tex. Crim. 122; Scott v. State, 112 Tex.Crim. Rep.; Ross v. State, 114 Tex.Crim. Rep.; Harris v. State,123 Tex. Crim. 167; Wills v. State, 77 S.W.2d 875.
It must be manifest that this court could not accept and judicially act upon documents when stated or certified to by persons other than the officials duly authorized by law to prepare and present here upon appeal the records exhibiting the manner and results of trials in the lower court. According every confidence and all respect to the private certificate of appellant's attorney placed by him upon each of these special charges, stating that he excepted to the refusal of the court below to give such charges, — we must adhere to the rule referred to and decline to consider said charges.
We see nothing in Jones v. State, 20 S.W.2d 1067, or Wills v. State, 77 S.W.2d 875, entitling appellant to have his refused charges considered. The Wills case, supra, is in principle almost identical with the one before us. From that opinion it appears that the accused upon trial wanted his case postponed for two days. He made a motion to that effect. No minute entry appeared showing what was done with his motion. However, in the transcript there appeared a copy of said motion marked "Refused" by the trial judge. Following, and after the signature of the judge thereon, was a statement signed only by appellant's attorney stating that the court had overruled the *Page 615 
motion to postpone, to which the defendant excepted. We held this notation of the exception to be insufficient to bring the matter before us. Substantially the same condition here prevails. We have never held that a different rule prevails in this regard in misdemeanor cases from that which obtains in felony cases. Barrett v. State, 113 Tex.Crim. Rep..
Being unable to consider the alleged error of the refusal of said special charges, the motion for rehearing is overruled.
Overruled.